Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 14, 2015

The Court of Appeals hereby passes the following order:

A15D0466. RAYMOND YELVERTON v. STATE OF GEORGIA.

      Raymond Yelverton seeks discretionary review of the superior court’s order
denying his petition for removal from the sex offender registry under OCGA § 42-1-
19. Among other arguments raised below, Yelverton challenged the interplay between
OCGA § 17-10-6.2 (c) (1) (C) and OCGA § 42-1-19 (a) (4) on ex post facto grounds.1
The superior court rejected Yelverton’s constitutional challenge, and this application
for discretionary review followed. In his application, Yelverton again raises an ex
post facto claim.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II). Although we have jurisdiction to apply unquestioned and unambiguous
constitutional provisions, we can resolve a constitutional challenge to a state law only
“if the law has been held to be constitutional against the same attack being made.”
City of Decatur v. DeKalb County, 284 Ga. 434, 436-437 (2) (668 SE2d 247) (2008).




Both statutes were enacted after Yelverton was convicted in 1990. See Ga. L.
2010, p. 168, § 15 (OCGA § 42-1-19); Ga. L. 2006, p. 379, § 21 (OCGA § 17-10-
6.2).
      It does not appear that the particular constitutional attack raised by Yelverton
has been addressed or considered by the appellate courts.2 The Supreme Court,
therefore, has jurisdiction over this matter, and Yelverton’s application is hereby
TRANSFERRED to the Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                                                            07/14/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
        The Supreme Court has addressed the constitutionality of Georgia’s sexual
offender registration provisions in several contexts, including whether the criminal
penalty for not registering under OCGA § 42-1-12 is an improper ex post facto law.
See Frazier v. State, 284 Ga. 638, 638-640 (1) (668 SE2d 646) (2008). The Court has
not, however, addressed the ex post facto challenge at issue here or the
constitutionality of OCGA § 17-10-6.2 (c) (1) (C), as applied through OCGA
§ 42-1-19 (a) (4) to a petitioner seeking removal from the sex offender registry.